internal_revenue_service index no number release date cc ee - plr-100044-00 date entity a entity b entity c executive e this responds to your letter of date and subsequent correspondence requesting a ruling concerning the deferred_compensation agreement the agreement that entities a b and c the entities three closely related entities represented to be tax-exempt eligible employers described in sec_457 have reached with executive e and intend to meet the requirements for being an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 under the agreement the entities will credit nonqualified_deferred_compensation benefits provided thereunder to a bookkeeping account for the benefit of e represented to be a key executive of all the entities for services to the entities distribution of such amounts would be deferred until e separates from service with the entities or until the occurrence of an unforeseeable_emergency whichever occurs earlier the agreement provides for a maximum deferred_compensation amount that may be credited for the benefit of e the participant or his beneficiary in any taxable_year the amounts that may be deferred under the annual maximum limitation are within the limitations set out in sec_457 of the code the agreement includes provisions for determining the time and the manner in which the participant’s deferred amounts will be distributed to the participant or to his beneficiary after the participant’s separation or death the agreement’s provisions regarding withdrawals for plr-100044-00 unforeseeable emergencies authorize only limited hardship withdrawals in limited circumstances in accordance with sec_1_457-2 and of the income_tax regulations notwithstanding these above-described provisions the manner and time of post-separation benefit payout must meet the minimum distribution_requirements of sec_401 and sec_457 of the code the agreement provides that all amounts deferred under the plan and all income attributable to such amounts will remain until made available to the participant or beneficiary solely the property and rights of the entities subject only to the claims of their general creditors the agreement also provides that a participant or beneficiary has only an unsecured right to benefits under the agreement and no right or claim against the assets of the employer the rights of any participant or beneficiary to payments under the agreement are nonassignable sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary based on the provisions of the agreement summarized above we conclude as follows the entities' deferred_compensation agreement with executive e is an eligible_deferred_compensation_plan as defined in sec_457 of the internal_revenue_code_of_1986 amounts of compensation deferred in accordance with the agreement including any income attributable to the deferred_compensation will be includible in gross_income for the taxable_year or years in which amounts are paid or otherwise made available to the participant or his beneficiary in accordance with the terms of the agreement no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the agreement described above if the agreement is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to entities a b and c and to executive e and his beneficiaries in addition this ruling is applicable only if the entities adopt the revised agreement submitted on february also this ruling applies only to deferrals made after the date of this ruling sec_6110 of the code provides that this ruling may not be used or cited as precedent plr-100044-00 temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_2000_1 2000_1_irb_4 however when the criteria in section dollar_figure of revproc_2000_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely yours robert d patchell assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
